                 Case 2:19-cv-00015-HCN-DBP Document 43 Filed 06/05/19 Page 1 of 8




                               IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF UTAH


         TRAVIS GREGORY, NICOLE GREGORY,
         ALAN LAMBERT, and ROBERT BAKER,                       ATTORNEY PLANNING
         on behalf of themselves and all others                MEETING REPORT
         similarly situated,
                                             Plaintiffs,

         vs.                                                   Case No. 2:19-cv-00015-RJS-DBP

         ZIONS BANCORPORATION,                                 Chief District Judge Robert J. Shelby
                                             Defendant.        Magistrate Judge Dustin B. Pead


        1.       PRELIMINARY MATTERS:
                 a.    Describe the nature of the claims and affirmative defenses:
                       Plaintiffs bring this action on their own behalf, and on behalf of a putative class of
                       persons similarly situated, to recover damages from Defendant Zions
                       Bancorporation, N.A. (“Zions Bank” or “Defendant”). Plaintiffs allege that
                       (i) Zions Bank aided and abetted an alleged Ponzi scheme perpetrated by one of
                       its customers and (ii) Zions Bank was negligent in failing to act. Plaintiffs bring
                       claims for: (1) aiding and abetting fraud; (2) aiding and abetting breach of
                       fiduciary duty; (3) breach of fiduciary duty; (4) aiding and abetting conversion;
                       and (5) negligence.
                       Zions Bank contends that Plaintiffs’ allegations in their Consolidated Complaint
                       and Demand for Jury Trial (Dkt. No. 34, “Consolidated Complaint”) suffer from a
                       number of fundamental defects that subject the Consolidated Complaint to
                       complete dismissal. Pursuant to this Court’s Order Granting Motion to
                       Consolidate and Setting Briefing Schedule of February 12, 2019 (Dkt. No. 21),
                       Zions Bank will file its Motion to Dismiss Plaintiffs’ Consolidated Complaint by
                       June 11, 2019, i.e. sixty days after plaintiffs filed their Consolidated Complaint.




                                                           1
4823-7277-4551
                 Case 2:19-cv-00015-HCN-DBP Document 43 Filed 06/05/19 Page 2 of 8



                 b.     This case has been referred to Magistrate Judge Dustin B. Pead under
                        636(b)(1)(A).
                 c.     The parties met and conferred initially by telephone on May 6, 2019 with the
                        following counsel in attendance:
                         For Plaintiffs:                            For Defendant:
                         Jonathan Gardner and Alan Rosca            Beth Boland, Steven T. Waterman,
                                                                    and Rachel Blise

                        The parties subsequently communicated, both by telephone and email
                        correspondence, concerning the case discovery plan under Fed. R. Civ. P. 26(f)(3)
                        between May 10, 2019 and the date hereof.
                 d.     Fed. R. Civ. P. 26(a)(1) Initial Disclosures:
                        The parties have agreed to exchange initial disclosures thirty (30) days after the
                        Defendant answers Plaintiffs’ operative pleading (the “Answer Date”).
                 e.     Pursuant to Fed. R. Civ. P. 5(b)(2)(D), the parties agree to receive all items
                        required to be served under Fed. R. Civ. P. 5(a) by either (i) notice of electronic
                        filing, or (ii) email transmission. Such electronic service will constitute service
                        and notice of entry as required by those rules. Any right to service by USPS mail
                        is waived.
        2.       DISCOVERY PLAN: The parties jointly propose to the Court the following
                 discovery plan, except as otherwise noted:
                 a.     Discovery is necessary on the following subjects:
                        Plaintiffs: Plaintiffs anticipate pursuing discovery on the following topics:
                         ●     The opening, closing, operation, supervision, modification or amendment
                               of any accounts at Zions that were, directly or indirectly, involved in or
                               affected by the underlying Ponzi scheme (the “Ponzi Scheme”).
                         ●     The nature, substance, and extent of the relationship(s) between Zions
                               and/or its employees involved with the Ponzi Scheme’s accounts, on one
                               hand, and the Ponzi Scheme, its principals, and/or any other businesses
                               they had, on the other hand.
                         ●     Account statements reflecting all activity in any accounts at Zions that
                               were, directly or indirectly, involved in or affected by the Ponzi Scheme.

                                                           2
4823-7277-4551
                 Case 2:19-cv-00015-HCN-DBP Document 43 Filed 06/05/19 Page 3 of 8



                        ●     Communications between or involving Zions, on the one hand, and the
                              Ponzi Scheme perpetrators and/or Plaintiffs, on the other hand.
                        ●     Zions’s due diligence and anti-money laundering policies, procedures and
                              protocol, and any due diligence and anti-money laundering-related
                              activities of Zions in connection with the accounts at issue, the Ponzi
                              Scheme, and/or its principals.
                        ●     The damages sustained by Plaintiffs and the class.
                        ●     The elements of Plaintiffs’ claims against Defendant.
                        ●     Defendant’s defenses to the claims being asserted against it by Plaintiffs.
                        Defendant: To the extent the Court does not dismiss this case, then Defendant
                        anticipates pursuing discovery on the following topics:
                        ●     The basis for Plaintiffs’ claims and factual allegations in this action,
                              including their request for class certification.
                        ●     The alleged damages that Plaintiffs claim in this action.
                        ●     The viability of pursuing Plaintiffs’ claims on behalf of a class, rather than
                              individually.
                        ●     Defendant’s defenses that it will assert in this action.
                 b.    Discovery Phases:
                        ●     Discovery will be conducted in three phases:
                              Phase 1: The parties have agreed that certain discovery should be stayed
                              until the Court decides Zions Bank’s soon-to-be-filed Motion to Dismiss.
                              During Phase 1, Plaintiffs may seek documents from the following
                              persons:
                              (1) Zions Bank, limited to documents concerning accounts held at Zions
                              Bank by Rust Rare Coin, Inc. (“RRC”) and persons or entities related to
                              Gaylen Rust that Zions Bank previously produced to the Utah Division of
                              Securities, the Commodity Futures Trading Commission or the Securities
                              Exchange Commission;
                              (2) The court-appointed receiver for RRC, limited to documents
                              concerning accounts held at Zions Bank by RRC and persons or entities
                              related to Gaylen Rust; and


                                                         3
4823-7277-4551
                 Case 2:19-cv-00015-HCN-DBP Document 43 Filed 06/05/19 Page 4 of 8



                              (3) Gaylen Rust, limited to documents concerning accounts held at Zions
                              Bank by RRC and persons or entities related to RRC.
                              Phase 1 discovery shall not include any deposition discovery, and shall
                              continue until the Answer Date. Nothing in this report or the parties’
                              agreement with respect to Phase 1 discovery shall affect or limit the right
                              of Zions Bank or any third party to object to any discovery request
                              propounded by Plaintiffs during any phase of discovery, including on
                              grounds that the proposed discovery is unduly burdensome and/or that the
                              costs of such discovery should be shared by the parties. Plaintiffs and
                              Zions Bank agree to meet and confer in good faith to address any such
                              objections.
                              Phase 2: All fact discovery, including discovery from Zions Bank and
                              from any third party. Phase 2 discovery shall commence on the Answer
                              Date and shall continue for 15 months after the Answer Date.
                              Phase 3: All expert discovery. Phase 3 discovery shall commence at the
                              close of Phase 2 discovery and shall continue for 5 months.
                        ●     The parties shall produce information in response to the served discovery
                              demands in accordance with the time limits imposed by the Rules, unless
                              otherwise stipulated by the parties, on a rolling basis. The parties shall
                              supplement or correct any disclosures as necessary.
                        ●     Discovery will be ongoing and the parties shall be entitled to supplement
                              all discovery requests until the fact discovery period terminates.
                 c.    Designated discovery methods to be used and the limitations to be imposed:
                        ●     If the Defendant’s Motion to Dismiss is denied, then the parties intend to
                              seek discovery through, inter alia, interrogatories, requests for admission,
                              requests for the production of documents, document and deposition
                              subpoenas, depositions of the parties, and expert witnesses.
                        (1) Limitations for oral exam depositions:
                        ●     Plaintiffs: 100 total deposition hours.
                        ●     Defendant: 100 total deposition hours.
                        ●     Maximum number of hours per deposition: 7


                                                        4
4823-7277-4551
                 Case 2:19-cv-00015-HCN-DBP Document 43 Filed 06/05/19 Page 5 of 8



                        ●     Should either party seek to exceed the allotted number of deposition hours,
                              the parties agree to meet and confer in good faith regarding additional
                              deposition hours to be allotted to either side.
                        (2) For interrogatories, requests for admission, and requests for production of
                        documents:
                        ●     Interrogatories: 25
                        ●     Requests for admission: 75. Should either party seek to exceed the
                              allotted number of requests for admission, the parties agree to meet and
                              confer in good faith regarding additional requests for admission to be
                              propounded by either side.
                        ●     Requests for production of documents: Plaintiffs and Defendant are
                              limited to one set of requests for production in Phase 1. There shall be no
                              limit on the number of sets of requests for production in Phase 2, but the
                              parties agree to meet and confer in good faith should any party propound a
                              request for production that requires additional review of documents that
                              were reviewed in response to a prior set of requests for production.
                        ●     The parties agree that for purposes of determining the number of
                              interrogatories propounded, subparts of a basic interrogatory which are
                              logical extensions of the basic interrogatory and seek only to obtain
                              specified additional particularized information with respect to the basic
                              interrogatory shall not be counted separately from the basic interrogatory.
                              The parties also agree that discovery requests to Plaintiffs that are
                              substantively identical for each individual named plaintiff shall count as a
                              single request.
                 d.    Discovery of electronically stored information (“ESI”) should be handled as
                       follows:
                       The parties shall agree separately in writing on a protocol for the handling,
                       maintenance, and production of electronically stored information (“ESI”),
                       including any confidentiality designations.




                                                         5
4823-7277-4551
                 Case 2:19-cv-00015-HCN-DBP Document 43 Filed 06/05/19 Page 6 of 8



                 e.    The parties shall agree separately in writing to a protective order to maintain the
                       confidentiality of documents and other information produced during discovery,
                       including the redaction of sensitive or personal identifying information.
                 f.    The parties shall agree to an order regarding claims of privilege or protection as
                       trial preparation material asserted after production.
                 g.    Last day to request written discovery: 12 months after the Answer Date.
                 h.    Close of fact discovery: 15 months after the Answer Date.
        3.       AMENDMENT OF PLEADINGS AND ADDITION OF PARTIES:
                 a.    The cutoff date for filing a motion to amend pleadings (except as to motions to
                       conform the pleading to the evidence) is: 6 months from the Answer Date.
                 b.    The cutoff date for filing a motion to join additional parties is: 1/30/2020.
        4.       EXPERT REPORTS:
                 a.    The parties will disclose the subject matter and identity of experts for issues on
                       which they bear the burden of proof: 15 days before the close of fact discovery.
                 b.    Reports from experts for issues on which a party bears the burden of proof under
                       Rule 26(a)(2) will be submitted: 15 days after the close of fact discovery.
                       Counter Reports: 45 days from the date the opening reports are served.
                       Rebuttal Reports: 30 days from the date the opposition reports are served.
                 c.    Expert discovery cutoff: 5 months after the close of fact discovery.
                 d.    Deadline for filing motions to exclude experts: 30 days after the close of expert
                       discovery.
        5.       CLASS CERTIFICATION:
                 a.    Briefing on class certification (including any related expert reports):
                        ●     Plaintiffs’ opening brief: The day after fact discovery closes.
                        ●     Defendant’s opposition to class certification: 45 days after the filing of
                              Plaintiffs’ opening brief.
                        ●     Plaintiffs’ reply in support of class certification: 30 days after the filing of
                              Defendant’s opposition brief.
        6.       SUMMARY JUDGMENT:
                 a.    Briefing on summary judgment pursuant to Fed. R. Civ. P. 56:
                        ●     Opening briefs: 30 days after the close of expert discovery.


                                                           6
4823-7277-4551
                 Case 2:19-cv-00015-HCN-DBP Document 43 Filed 06/05/19 Page 7 of 8



                        ●       Opposition briefs: 45 days after the filing of opening briefs.
                        ●       Reply briefs: 30 days after the filing of opposition briefs.
        7.       ADR/SETTLEMENT:
                 a.    The potential for resolution before trial is: Fair
                 b.    The parties shall agree to engage in mediation by six months after the Answer
                       Date.
        8.       TRIAL AND PREPARATION FOR TRIAL:
                 a.    The parties should have 21 days after service of final lists of witnesses and
                       exhibits to submit objections under Rule 26(a)(3).
                 b.    This case should be ready for trial before a jury by: 24 months after the Answer
                       Date.
                 c.    The estimated length of the trial is: 15 days



         Dated: June 5, 2019.
                                                       /s/ Samuel Adams
                                                       Samuel Adams
                                                       ADAMS DAVIS P.C.
                                                       35 Broadway, Suite 203
                                                       Salt Lake City, UT 84101
                                                       Telephone:      (801) 532-9500
                                                       Email:          sam@adamsdavis.com

                                                       Local Counsel for Plaintiffs

                                                       Alan L. Rosca (pro hac vice, Dkt. 14)
                                                       Mark Goldman (pro hac vice, Dkt. 38)
                                                       Paul Scarlato (pro hac vice forthcoming)
                                                       GOLDMAN SCARLATO & PENNY PC
                                                       Eight Tower Bridge, 161 Washington St
                                                       Conshohocken, PA 19428
                                                       23250 Chagrin Blvd., Suite 100
                                                       Beachwood, OH 44122
                                                       Telephone:     (484) 342-0700
                                                       Email:         rosca@lawgsp.com
                                                                      goldman@lawgsp.com
                                                                      scarlato@lawgsp.com




                                                          7
4823-7277-4551
                 Case 2:19-cv-00015-HCN-DBP Document 43 Filed 06/05/19 Page 8 of 8



                                              Jonathan Gardner (pro hac vice, Dkt. 42)
                                              Alfred L. Fatale III (pro hac vice, Dkt. 42)
                                              Ross Kamhi (pro hac vice, Dkt. 42)
                                              LABATON SUCHAROW LLP
                                              140 Broadway
                                              New York, NY 10005
                                              Telephone:     (212) 907-0700
                                              Email:         jgardner@labaton.com
                                                             afatale@labaton.com
                                                             rkamhi@labaton.com

                                              J. Barton Goplerud (pro hac vice, Dkt. 10)
                                              Brian O. Marty (pro hac vice, Dkt. 11)
                                              SHINDLER ANDERSON GOPLERUD
                                              & WEESE PC
                                              5015 Grand Ridge Dr, Ste 100
                                              West Des Moines, IA 50265
                                              Telephone:    (515) 223-4567
                                              Facsimile:    (515) 223-8887
                                              Email:        goplerud@sagwlaw.com
                                                            marty@sagwlaw.com

                                              Interim Class Counsel for Plaintiffs


         DATED: June 5, 2019
                                              /s/ Beth I.Z. Boland
                                              Beth I.Z. Boland (pro hac vice, Dkt. 20)
                                              bboland@foley.com
                                              Geoffrey H. Bracken (pro hac vice, Dkt. 28)
                                              gbracken@foley.com
                                              Rachel M. Blise (pro hac vice, Dkt. 29)
                                              rblise@foley.com
                                              Vi T. Tran (pro hac vice, Dkt. 30)
                                              vtran@foley.com
                                              FOLEY & LARDNER LLP
                                              111 Huntington Ave, Suite 2500
                                              Boston, MA 02199-7610
                                              Telephone:       (617) 226-3179

                                              Steven T. Waterman (4164)
                                              Waterman.Steven@Dorsey.com
                                              Dorsey & Whitney LLP
                                              111 South Main St. Suite 2100
                                              Salt Lake City, UT 84111-2176
                                              Counsel for Zions Bancorporation, N.A.


                                                 8
4823-7277-4551
